DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
Support for the amendments to claims 1 and 8-9 can be found in Applicant’s specification at P38 and 40. 
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 4, filed 12/21/2021, with respect to the rejections under 35 U.S.C. 112(d) have been fully considered. The rejections under 35 U.S.C. 112(d) have been withdrawn in light of the cancellation of claim 7.
Applicant’s arguments with respect to claims 1-3 and 5-9 have been considered but are moot due to the amendment to the claims.

Claim Status
Claim 7 has been cancelled.
Claims 1-6 and 8-9 are currently pending.
Claims 1 and 8-9 have been amended.
Claims 1-6 and 8-9 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
0C to about 1,300 0C while sintering occurs at temperatures from about 900 0C to about 1000 0C”. 
This amendment implies that the layers undergo both calcining and sintering. However, Applicant’s specification does not disclose or show an example of the layers being both calcined and sintered. 
P22 states “In one embodiment, the fuel cell is a solid oxide fuel cell. Figure 2 depicts a method of making the novel fuel cell 200. The method begins by tape casting an anode support 202. Next an anode functional layer slurry comprising of NiO and ScCeSZ ceramic powder is coated onto the anode support 204. The anode functional layer slurry is then dried to form an NiO- ScCeSZ anode functional layer on the anode support 206. A first electrolyte layer comprising of a ScCeSZ slurry is then coated onto the NiO-ScCeSZ functional layer 208. The first electrolyte layer is then dried to form a ScCeSZ electrolyte layer on the NiO-ScCeSZ functional layer 210. A second electrolyte layer comprising of a samarium doped CeO2 (SDC) slurry is then coated onto the ScCeSZ electrolyte layer 212. The second electrolyte layer is then dried to form a SDC electrolyte layer on the ScCeSZ electrolyte layer 214. The combined anode support, the NiO- ScCeSZ anode functional layer, the ScCeSZ electrolyte layer, and the SDC electrolyte layer is then sintered together 216. A cathode slurry is then coated onto the SDC electrolyte layer to form a cathode layer 218. A solid oxide fuel cell is then formed when the combined anode support, the NiO-ScCeSZ anode functional layer, the ScCeSZ electrolyte layer, the SDC electrolyte layer, and the cathode layer is then sintered together 220”.
P33-34 and 38 describe how both the layers can be sintered together at low temperature. 

P41 describes Fig. 4 which depicts the performance of three different layered electrolyte cells, each being sintered. 
None of these paragraphs describe a process wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer are both calcined and sintered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 20140227624 A1).
Regarding claim 1, Liu discloses a fuel cell comprising: an anode support (NiO-YSZ layer); an anode functional layer disposed on top and in contact with the anode support (NiO-SSZ buffer, [note: the reference uses the abbreviation “SSZ” for “ScCeSZ”]); a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (SSZ electrolyte layer); a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (SDC electrolyte); and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (porous SSC-SDC cathode, P22).
The limitations “wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer calcining occurs at temperatures from about 1,200 0C to about 1,300 0C while sintering occurs at 0C to about 1000 0C” are product-by process claim language that does not impart any further required structure, and Liu teaches all of the structure claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Regarding claim 2, Liu discloses wherein the anode functional layer is a NiO-ScCeSZ anode functional layer (P22).

Regarding claim 3, Liu discloses wherein the fuel cell is a solid oxide fuel cell (Abstract).

Regarding claim 4, Liu discloses wherein the thickness of the anode functional layer can be 25 µm (P27), which lies within the claimed range, and therefore anticipates the claimed range, of about 5 µm to about 50 µm. 

Regarding claim 8, Liu discloses a fuel cell comprising: an anode support (NiO-YSZ layer); an NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (NiO-SSZ buffer, [note: the reference uses the abbreviation “SSZ” for “ScCeSZ”]); a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (SSZ 
The limitations “wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer calcining occurs at temperatures from about 1,200 0C to about 1,300 0C while sintering occurs at temperatures from about 900 0C to about 1000 0C” are product-by process claim language that does not impart any further required structure, and Liu teaches all of the structure claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20140227624 A1).

claim 5, Liu discloses wherein the thickness of the ScCeSZ electrolyte layer ranges from about 1 µm to about 5 µm (P22), which overlaps the claimed range of from about 1.5 µm to about 2.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Regarding claim 6, Liu discloses wherein the thickness of the SDC electrolyte layer ranges from about 10 µm to about 50 µm (P22), which overlaps the claimed range of from about 9.5 µm to about 10.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Regarding claim 9, Liu discloses a solid oxide fuel cell comprising: an anode support (NiO-YSZ layer); an NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (NiO-SSZ buffer, [note: the reference uses the abbreviation “SSZ” for “ScCeSZ”]); a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (SSZ electrolyte layer); a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (SDC electrolyte); and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (porous SSC-SDC cathode, Abstract, P22).
0C to about 1,300 0C while sintering occurs at temperatures from about 900 0C to about 1000 0C” are product-by process claim language that does not impart any further required structure, and Liu teaches all of the structure claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Liu discloses wherein the thickness of the ScCeSZ electrolyte layer ranges from about 1 µm to about 5 µm (P22), which overlaps the claimed range of from about 1.5 µm to about 2.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Liu discloses wherein the thickness of the SDC electrolyte layer ranges from about 10 µm to about 50 µm (P22), which overlaps the claimed range of from about 9.5 µm to about 10.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729